By the Court.

“ There is certainly no weight in the *19“ objections made by the prisoner’s counsel: they cannot “ be sustained. What kind of articles are those enumera- “ ted in this indictment 1 Are they not women’s wearing “'apparel 1 And are they not more familiar to the wife “ than the husband ?- And would not she be the “ proper person to identify and prove them ? It is unreasonable to suppose in the absence of proof, that the hus- “ band should sell his wife’s clothes ; and still more un- “ reasonable that he should give them away.”
The question was put to rest by the witness observing that her husband had been absent to Russia more than a year. It was therefore impossible as the Court observed, that he could have’given or sold them to the prisoner.
Price then attempted to show that George M’lntyre was not the husband of the prosecutor: he proved, by answers elicited from her, that she had been several times married and had-passed under different names; but failed to show that she had not been lawfully married to her present husband.
The Jury found the prisoner guilty, and recommended her to the mercy of the Court.